DETAILED ACTION
This action is pursuant to the claims filed on October 7, 2020. Currently claims 1-2 and 4-11 are pending with claims 1-2 and 4-10 amended and claim 11 newly added. Below follows a complete final action on the merits of claims 1-2 and 4-11. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the drawings and specification overcome the previous drawing objections.  
Claim Interpretation
Regarding claims 1 and 7 (and dependents thereof),  as best understood by the Examiner, the “loop electrode” is interpreted as a return electrode or a bipolar electrode, in light of the specification at p. 2 and 3 which refers to the bipolar radio frequency electrodes forming a loop. 
Regarding claim 1 (and dependents thereof), this claim recites the limitations “adapted to ablate a peripheral nerve of a lumen” and “a loop is configured to form between the radio frequency electrode and the loop electrode through a blood vessel wall, to conduct radio frequency ablation” which will be interpreted as functional language as claim 1 is directed to an 
Claim Objections
Claim 1 is objected to because of the following informalities: amend “adapt to ablate” to – adapted to ablate – in line 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: amend “the electrode support configured to expand” to – the electrode support is configured to expand – in line 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: amend “portionis” to – portion is – in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a blood vessel wall” in lines 5-6. However, it is unclear if this is the same or different blood vessel wall as recited in claim 1, line 28. For examination purposes, they will be interpreted as the same blood vessel wall. 
Claim 7 recites the limitation “A radio frequency ablation method, adapted to ablate a peripheral nerve of a lumen “in lines 1-2. However, the adapted language makes it unclear if this claim is directed to a method specifically for ablating a peripheral nerve or not. It is also noted the claim is directed to a method, but it lacks active steps. 
Further, claim 7 recites that it is using the radio frequency device of claim 1, but recites many of the limitations already recited in claim 1, leading it to be unclear if these limitations are the same or different than the previously recited ones. 
Such limitations are:
“a closed balloon” in line 3;
“a far end” line 3; 
“a balloon blocking guide catheter” line 3; 
“local blood flow” line 4;
“a blood vessel” line 4;
“to-be-ablated portion” line 4;
“a liquid or gas” line 4; 
“different electrodes” line 7;
“a radio frequency ablation catheter” lines 7-8;
“a loop” line 8; 
“a radio frequency electrode” line 8; 
“a loop electrode” line 8;
“a blood vessel wall” line 9; and 
“radiofrequency ablation” line 9. 
To overcome the above noted rejections to claim 7, the Examiner suggests amending the claim to recite something similar to: 
A radio frequency ablation method for ablating a peripheral nerve of a lumen by using the radio frequency ablation device of according to claim 1, the method comprising: 
	inflating the inflatable closed balloon disposed on the far end of the balloon blocking guide catheter to block the local blood flow inside the blood vessel on the to-be-ablated portion; 
infusing the liquid or gas into the blood vessel on the to-be-ablated portion by using the balloon blocking guide catheter, wherein the infusing causes a change in a conductivity environment inside the blood vessel on the to-be-ablated portion; and 
controlling the at least two electrodes of the radio frequency ablation device to form the loop between the radio frequency electrode and the loop electrode through the blood vessel wall to conduct the radio frequency ablation.
Claims 5-6 and 8-11 are also rejected for the dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley et al (US PGPUB: 2004/0162555). 
Regarding independent claim 1, Farley discloses a radio frequency ablation device (Figure 1 and 15-17; RF [0053]), adapted to ablate a peripheral nerve of a lumen (device , wherein the radio frequency ablation device comprises a balloon blocking guide catheter (10), wherein the balloon blocking guide catheter comprises a dual-chamber or multi-chamber catheter ([0053]-[0054] refers to multiple ports; [0105] refers to multiple fluid lumens; interpreted as multi-chambered), an inflatable closed balloon (64) configured to block local blood flow inside a blood vessel is disposed on an outer wall of a far end of the balloon blocking guide catheter (see Figures 15-16, note inflated balloon will necessarily block blood flow to at least some degree), a first catheter branch configured to communicate with a first lumen inside the balloon blocking guide catheter ([0104], [0106]; inflation lumen 72 communicating with ports 66) is disposed on a near end of the balloon blocking guide catheter (see figures 15-16), the inside of the inflatable closed balloon configured to communicate with the first lumen inside the balloon blocking guide catheter ([0106] refers to lumen 72 inflating the balloon 64), the first catheter branch configured to provide an inflation material for the inflatable closed balloon through the first lumen ([0054], [0104]), a second catheter branch configured to communicate with a second lumen ([0053]-[0054], [0105]: fluid port 21 of sheath 10 communicating with infusion lumen 62) inside the balloon blocking guide catheter is disposed on the near end of the balloon blocking guide catheter (see figure 15-16), an infusion port is disposed on a far end of the second lumen ([0105] refers to fluid exiting the balloon), and the second catheter branch is configured to infuse liquid or gas (61) into a blood vessel on a to-be-ablated portion through the infusion port ([0105] refers to infusing fluid to the treatment site; abstract refers to the treatment site as a vein); and 
the radio frequency ablation device further comprises a radio frequency ablation catheter disposed in one lumen inside the balloon blocking guide catheter (figure 17; [0107] wherein an electrode support (bowable arms 76) is disposed on a far end of the radio frequency ablation catheter (see figure 17), at least two electrodes are disposed on the electrode support ([0107]), at least one of the at least two electrodes is configured to connect  to an output terminal of a radio frequency generator (22; [0053]), to form a radio frequency electrode, and at least one of the at least two electrodes is configured to connect to a loop terminal of the radio frequency generator, to form a loop electrode ([0053] refers to the use of a RF generator and [0097] refers to the use of bipolar RF electrodes; see claim interpretation section above); and a loop is configured to form between the radio frequency electrode and the loop electrode ([0097] refers to the use of bipolar RF electrodes; see claim interpretation section above, thus necessarily forming a loop) through a blood vessel wall, to conduct radiofrequency ablation ([0053] discuss the use of an RF generator and bipolar electrodes to deliver energy to the target tissue, where the device is capable of ablating a blood vessel wall).
Regarding dependent claim 2, in view of claim 1, Farley further discloses wherein the electrode support configured to expand and contract ([0104]).
Regarding dependent claim 4, in view of claim 1, Farley further discloses wherein one or more through-wall electrodes are disposed on the far end of the radio frequency ablation catheter (figure 17; [0107]: structure comprising bowable arms 76 with electrodes and through holes 78 interpreted as through wall electrode), and the one or more through-wall electrodes are hollow ([0107] refers to the through hole electrode structure comprising holes 78, interpreted as hollow) and configured to communicate with a path inside the radio frequency ablation catheter ([0107] refer to the device in communication with the inflation lumen 72 in the catheter), and the one or more through-wall electrodes are configured to inject liquid or gas into a blood vessel wall ([0107] refers to flushing the treatment site with fluid though holes 78).
Regarding dependent claim 5, in view of claim 4, Farley further discloses wherein the one or more through-wall electrode are disposed at an adherent location in the middle of a segment- shaped electrode support (see figure 17 which displays the electrode comprising 76/78 as a middle of the proximal end of the catheter, interpreted as a segment shaped electrode support), or the one or more through-wall electrodes are disposed at a front segment of a strip- shaped puncture needle. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 6, in view of claim 4, Farley further discloses wherein the one or more through-wall electrode also serves as the radio frequency electrode or the loop electrode ([0097] refers to the use of bipolar RF electrodes; see claim interpretation section above, thus necessarily forming a loop).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (US PGUB: 2011/0301587) in view of Farley et al (US PGPUB: 2004/0162555), further in view of Rioux et al (US PGPUB: 2009/0099560). 
Regarding independent claim 7, Deem discloses a radiofrequency ablation method (at least [0019], [0098], [0112], [0113]) adapted to ablate a peripheral nerve of a lumen (at least abstract, [0019], [0112]), wherein a closed balloon (Fig. 15-17: 212]) disposed on a far end of a balloon blocking guide catheter (207) is inflated to block local blood flow inside a blood vessel on a to-be-ablated portion ([0126] refers to the inflating the balloon 212, necessarily blocking blood flow; claim 9 refers to the device as occluding); liquid or gas is infused into the blood vessel on the to-be-ablated portion by using the balloon blocking guide catheter ([0105] refers to infusing fluid to the treatment site; abstract refers to the treatment site as a vein); and different electrodes of a radio frequency ablation catheter are controlled to form a loop between a radio frequency electrode and a loop electrode ([0159] through a blood vessel wall ([0112], [0159]), to conduct radio frequency ablation (at least abstract, [0019], [0098], [0112], [0113]).
While Deem discloses a balloon for radiofrequency ablation of a peripheral nerve of a blood vessel, Deem does not explicitly disclose the radiofrequency device of claim 1, which is outlined above with regards to claim 1 and reiterated below. 
However, Farley discloses a radio frequency ablation device (Figure 1 and 15-17; RF [0053]), adapted to ablate a peripheral nerve of a lumen (device capable of ablating a peripheral nerve), wherein the radio frequency ablation device comprises a balloon blocking guide catheter (10), wherein the balloon blocking guide catheter comprises a dual-chamber or multi-chamber catheter ([0053]-[0054] refers to multiple ports; [0105] refers to multiple fluid lumens; interpreted as multi-chambered), an inflatable closed balloon (64) configured to block local blood flow inside a blood vessel is disposed on an outer wall of a far end of the balloon blocking guide catheter (see Figures 15-16, note inflated balloon will necessarily block blood flow to at least some degree), a first catheter branch configured to communicate with a first lumen inside the balloon blocking guide catheter ([0104], [0106]; inflation lumen 72 communicating with ports 66) is disposed on a near end of the balloon blocking guide catheter (see figures 15-16), the inside of the inflatable closed balloon configured to communicate with the first lumen inside the balloon blocking guide catheter ([0106] refers to lumen 72 inflating the balloon 64), the first catheter branch configured to provide an inflation material for the inflatable closed balloon through the first lumen ([0054], [0104]), a second catheter branch configured to communicate with a second lumen ([0053]-[0054], [0105]: fluid port 21 of sheath 10 communicating with infusion lumen 62) inside the balloon blocking guide catheter is disposed on the near end of the balloon blocking guide catheter (see figure 15-16), an infusion port is disposed on a far end of the second lumen ([0105] refers to fluid exiting the balloon), and the second catheter branch is configured to infuse liquid or gas (61) into a blood vessel on a to-be-ablated portion through the infusion port ([0105] refers to infusing fluid to the treatment site; abstract refers to the treatment site as a vein); and 
the radio frequency ablation device further comprises a radio frequency ablation catheter disposed in one lumen inside the balloon blocking guide catheter (figure 17; [0107] refers catheter comprising electrodes, interpreted as a RF ablation catheter; note [0053] refers to the expandable RF electrode device as disposed in lumen of catheter 10 as displayed in figures 1 and 17), wherein an electrode support (bowable arms 76) is disposed on a far end of the radio frequency ablation catheter (see figure 17), at least two electrodes are disposed on the electrode support ([0107]), at least one of the at least two electrodes is configured to connect  to an output terminal of a radio frequency generator (22; [0053]), to form a radio frequency electrode, and at least one of the at least two electrodes is configured to connect to a loop terminal of the radio frequency generator, to form a loop electrode ([0053] refers to the use of a RF generator and [0097] refers to the use of bipolar RF electrodes; see claim interpretation section above); and a loop is configured to form between the radio frequency electrode and the loop electrode ([0097] refers to the use of bipolar RF electrodes; see claim interpretation section above, thus necessarily forming a loop) through a blood vessel wall, to conduct radiofrequency ablation ([0053], discuss the use of an RF generator and bipolar electrodes to deliver energy to the target tissue, where the device is capable of ablating a blood vessel wall); and liquid or gas is infused into the blood vessel on the to-be-ablated portion by using the balloon blocking guide catheter to change a conductivity environment inside the blood vessel on the to-be-ablated portion ([0105] refers to the fluid as changing the impedance, and necessarily the conductivity, of the target treatment site).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Deem to incorporate the radiofrequency device of claim 1, as displayed in Farley. This configuration provides the benefit of more uniform and even distribution of RF energy to the target tissue ([0012], [0013]), as well as minimizing the formation of heat-induced coagulum by providing more a predictable occlusion ([0012])  
Further, while the combination discloses infusing a liquid to the to-be-ablated portion, the combination does not explicitly disclose the infusion of liquid or gas changes a conductivity environment inside the blood vessel on the to-be-ablated portion.
However, Rioux discloses an RF ablation device (12; [0028]) comprising a balloon (40) for infusing a liquid (e.g. saline) to the tissue treatment site to change the conductivity environment on the to-be-ablated portion ([0032], [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method Deem/Farley to incorporate the infusion of liquid or gas to change a conductivity environment inside the blood vessel on the to-be-ablated portion as disclosed by Rioux. This configuration provides the benefit of increased conductivity of the surrounding tissue that results in more effective tissue treatment ([0032], [0039]). 
Regarding dependent claim 8, in view of the combination of claim 7, Farley further discloses wherein the liquid or gas infused into the blood vessel on the to-be ablated portion is used to reduce conductivity inside the blood vessel on the to-be-ablated portion ([0104], 
Regarding dependent claims 9 and 10, in view of the combination of claim 7, Farley further discloses wherein liquid or gas used to change resistance of the blood vessel wall is injected into the blood vessel wall before radio frequency ablation (claim 9) and wherein the liquid or gas injected into the blood vessel wall before radio frequency ablation is used to reduce resistance of the blood vessel wall (claim 10); ([0104], [0105], [0107] refers to the use of a fluid to lower the impedance (i.e. resistance) of the target tissue to alter the conductivity and prevent unwanted dissipation of energy in order to direct treatment to the target tissue).
Regarding dependent claim 11, in view of the combination of claim 10, Rioux further discloses wherein the liquid or gas infused into the blood vessel on the to-be-ablated portion is used to change a temperature environment inside the blood vessel on the to-be-ablated portion, but increase conductivity inside the blood vessel on the to-be-ablated portion ([0005], [0032], [0039] discusses delivering fluid to change the temperature environment, while increasing the conductivity). 
Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered, but they are not pervasive. With regards to claim 1, Applicant argues on pages 12-13 of the Remarks that the structure of Farley cannon teach the improvement of radiofrequency catheters (p. 12). Contrary to the assertions set forth in the Remarks, Farley is fully capable of providing radio frequency ablation as Farley discloses a radiofrequency generator, as well as bipolar electrodes that provide heating to a target tissue. The specific limitations with regards to ablation set forth in claim 1 are is, not what a device does” (See MPEP 2114; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 4696, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is indeed to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus traches all the structural limitations of the claim. This, if the prior art structure is capable of performing the intended use .e. capable of ablating a peripheral nerve of a lumen and conduct radio frequency though a vessel wall), then it meets the limitations of the claim. As outlined above, Farley discloses a device that is capable of ablating a blood vessel and peripheral nerve. 
With regards to claims 4-6, Applicant argues “Moreover, claims 4-6 provided a radio frequency ablation device comprised one or more through-wall electrodes. When the one or more through-wall electrodes are set at the distal end of the radio frequency ablation catheter, on the one hand, the through-wall electrode can be used to inject liquid or gas into the blood vessel wall to reduce the resistance of the blood vessel wall and ensure that a passage can be formed between the radiofrequency electrode and the loop electrode through the blood vessel wall; on the other hand, when the through-wall electrode are used as the radio frequency electrode or the loop electrode, some radio frequency currents can be sent to the outside of the blood vessel wall, so that energy can be directly released to the tissue outside the blood vessel wall (see paragraph [0037] of the present application).” (p. 13, Remarks). However, claims 4-6 do not recite limitations drawn to this information and at most recite the location of the through-wall electrodes and that is must be capable of injected a liquid or gas and forming a loop. It is noted that there are no additional structural limitations of the through-wall electrodes recited. As  or more through-wall electrodes that are disposed on the catheter, hollow, configured to inject liquid or gas, and configured to form a loop as recited in claims 4-6.   
It is noted that the amendment to claim 7 necessitated a new grounds of rejection outlined above. Claim 7 is rejected over Deem in view of Farley, further in view of Rioux. As outlined above, Deem discloses a method of ablating a peripheral nerve of a blood vessel, Farley discloses the radio frequency device of claim 1, and Rioux discloses the use of a conductive fluid to alter the conductivity of the treatment environment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794